Exhibit 10.1

 

Schedule of special achievement awards to certain named executive officers

 

2004 SPECIAL AWARDS

 

Background

 

From time to time unusual events merit awards for outstanding individual
performance outside of the short-term incentive plan. Special events such as
restructurings, mergers and acquisitions or comprehensive programs have been the
basis for special recognition in the past.

 

*    *    *    *    *

 

2004 SPECIAL AWARDS

 

INTEGRIS ACQUISITION            

 

n       Neil S. Novich

CEO, President & Chairman

 

    





15,000

 

 

  

shares of restricted stock 100% vesting after 3 years

 

 

 

n       Jay Gratz

EVP & CFO

 

    





6,700

 

 

  

shares of restricted stock 100% vesting after 3 years

 

 

SAP IMPLEMENTATION            

 

n       Gary Niederpruem

EVP

 

    





5,000

 

 

  

shares of restricted stock 100% vesting after 3 years

 

 

J & F ACQUISITION            

 

n       Jay Gratz

EVP & CFO

 

    





10,000

 

 

  

shares of restricted stock 100% vesting after 3 years

 

 

REFINANCING            

n       Jay Gratz

EVP & CFO

   $ 127,500    cash